6 N.Y.3d 763 (2006)
In the Matter of CITY OF NEW YORK, Respondent, Relative to Acquiring Title to Certain Real Property for the Construction of the THIRD WATER TUNNEL, SHAFT 30B.
GRAND LAFAYETTE PROPERTIES LLC, Appellant.
Court of Appeals of the State of New York.
Submitted December 19, 2005.
Decided January 10, 2006.
Motion by Real Estate Board of New York, Inc. for leave to file a brief amicus curiae on the appeal herein granted. Two copies of the brief may be served and 24 copies filed within seven days.
Judge READ taking no part.